FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30275

               Plaintiff - Appellee,             D.C. No. 3:96-cr-00058-JO

  v.
                                                 MEMORANDUM*
GREGORY FRANK SPEROW, a.k.a.
Gregory Frank Spero,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Robert E. Jones, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Gregory Frank Sperow appeals pro se from the district court’s September

10, 2013, order declaring its 2008 order for the return of Sperow’s property

complied with or, in the alternative, moot. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Contrary to Sperow’s contention, the record reflects that, following

Sperow’s conviction in Oregon, his property was either transferred to Idaho for use

in his criminal prosecution there or returned to federal officials in California. In

his September 9, 2013, declaration to the district court, Assistant United States

Attorney (“AUSA”) for the District of Oregon Johnathan Haub described his

efforts to locate any property remaining in Oregon, and stated his belief that there

was no longer any evidence belonging to Sperow in the District of Oregon, and

that he had no control over the property that was outside of the District of Oregon.

On these facts, we conclude that the district court did not err in declaring that its

2008 order regarding the return of Sperow’s property had been complied with by

the Oregon AUSA to the extent reasonably possible. We, accordingly, affirm the

district court. Our disposition is without prejudice to Sperow filing a new request

for return of his otherwise non-forfeited, non-contraband property in his criminal

case in Idaho or any other appropriate venue.

      AFFIRMED.




                                            2                                    13-30275